 



EXHIBIT 10.3

EXECUTION COPY



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

ADMINISTRATION AGREEMENT

among

VOLKSWAGEN AUTO LOAN ENHANCED TRUST 2003-1,
as Issuer

VW CREDIT, INC.,
as Administrator

and

THE BANK OF NEW YORK,

as Indenture Trustee

Dated as of June 27, 2003



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
 

2003-1 Administration Agreement

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page 1.   Duties of the Administrator     1   2.   Records
    2   3.   Compensation; Payment of Fees and Expenses     3   4.  
Independence of the Administrator     3   5.   No Joint Venture     3   6.  
Other Activities of the Administrator     3   7.   Representations and
Warranties of the Administrator     3   8.   Administrator Replacement Events;
Termination of the Administrator     4   9.   Action upon Termination or Removal
    6   10.   Liens     6   11.   Notices     6   12.   Amendments     7   13.  
Governing Law; Submission to Jurisdiction     8   14.   Headings     9   15.  
Counterparts     9   16.   Severability of Provisions     9   17.   Not
Applicable to VCI in Other Capacities     9   18.   Benefits of the
Administration Agreement     9   19.   Assignment     10   20.   Nonpetition
Covenant     10   21.   Limitation of Liability     10  

2003-1 Administration Agreement

-i-



--------------------------------------------------------------------------------



 



     THIS ADMINISTRATION AGREEMENT (this “Agreement”) dated as of June 27, 2003,
is between VOLKSWAGEN AUTO LOAN ENHANCED TRUST 2003-1, a Delaware statutory
trust (the “Issuer”), VW CREDIT, INC., a Delaware corporation, as administrator
(“VCI” or in its capacity as administrator, the “Administrator”), and THE BANK
OF NEW YORK, a New York banking corporation, as indenture trustee (the
“Indenture Trustee”). Capitalized terms used herein and not otherwise defined
herein shall have the meanings assigned such terms in Appendix A to the Sale and
Servicing Agreement dated as of June 27, 2003 (the “Sale and Servicing
Agreement”) by and among Volkswagen Public Auto Loan Securitization, LLC, as
seller, the Issuer, VCI, as servicer, and the Indenture Trustee.

W I T N E S S E T H :

     WHEREAS, the Issuer has issued the Notes pursuant to the Indenture and the
Certificate pursuant to the Trust Agreement and has entered into certain
agreements in connection therewith, including, (i) the Sale and Servicing
Agreement, (ii) the Indenture, (iii) the Note Depository Agreement and (iv) the
Trust Agreement (each of the agreements referred to in clauses (i) through (iv)
are referred to herein collectively as the “Issuer Documents”);

     WHEREAS, to secure payment of the Notes, the Issuer has pledged the
Collateral to the Indenture Trustee pursuant to the Indenture;

     WHEREAS, pursuant to the Issuer Documents, the Issuer is required to
perform certain duties;

     WHEREAS, the Issuer desires to have the Administrator perform certain of
the duties of the Issuer, and to provide such additional services consistent
with this Agreement and the Issuer Documents as the Issuer may from time to time
request;

     WHEREAS, the Administrator has the capacity to provide the services
required hereby and is willing to perform such services for the Issuer on the
terms set forth herein;

     NOW, THEREFORE, in consideration of the mutual terms and covenants
contained herein, and other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties agree as follows:



1.   Duties of the Administrator.            (a)   Duties with Respect to the
Issuer Documents. The Administrator shall perform all of its duties as
Administrator under this Agreement and the Issuer Documents and the duties and
obligations of the Issuer and the Owner Trustee (in its capacity as owner
trustee) under the Issuer Documents; provided, however, except as otherwise
provided in the Issuer Documents, that the Administrator shall have no
obligation to make any payment required to be made by the Issuer under any
Issuer Document. In addition, the Administrator shall consult with the Issuer
and the Owner Trustee regarding its duties and obligations under the Issuer
Documents. The Administrator shall monitor the performance of the Issuer and the
Owner Trustee and shall advise the Issuer and the Owner Trustee when action is
necessary to comply with the Issuer’s and the Owner Trustee’s duties and
obligations under the Issuer Documents. The Administrator shall

2003-1 Administration Agreement

 



--------------------------------------------------------------------------------



 





    perform such calculations, and shall prepare for execution by the Issuer or
the Owner Trustee or shall cause the preparation by other appropriate persons of
all such documents, reports, filings, instruments, certificates and opinions as
it shall be the duty of the Issuer or the Owner Trustee (in its capacity as
owner trustee) to prepare, file or deliver pursuant to the Issuer Documents. In
furtherance of the foregoing, the Administrator shall take all appropriate
action that is the duty of the Issuer or the Owner Trustee (in its capacity as
owner trustee) to take pursuant to the Issuer Documents, and shall prepare and
execute on behalf of the Issuer or the Owner Trustee all such documents,
reports, filings, instruments, certificates and opinions as it shall be the duty
of the Issuer or the Owner Trustee to prepare, file or deliver pursuant to the
Issuer Documents or otherwise by law.            (b)   No Action by
Administrator. Notwithstanding anything to the contrary in the Agreement, the
Administrator shall not be obligated to, and shall not, take any action that the
Issuer directs the Administrator not to take nor which would result in a
violation or breach of the Issuer’s covenants, agreements or obligations under
any of the Issuer Documents.            (c)   Non-Ministerial Matters;
Exceptions to Administrator Duties.



           (i)   Notwithstanding anything to the contrary in this Agreement,
with respect to matters that in the reasonable judgment of the Administrator are
non-ministerial, the Administrator shall not take any action unless, within a
reasonable time before the taking of such action, the Administrator shall have
notified the Issuer of the proposed action and the Issuer shall not have
withheld consent or provided an alternative direction. For the purpose of the
preceding sentence, “non-ministerial matters” shall include, without limitation:
             (A)   the initiation of any claim or lawsuit by the Issuer and the
compromise of any action, claim or lawsuit brought by or against the Issuer;    
         (B)   the appointment of successor Note Registrars, successor Paying
Agents, successor Indenture Trustees, successor Administrators or successor
Servicers, or the consent to the assignment by the Note Registrar, the Paying
Agent or the Indenture Trustee of its obligations under the Indenture; and      
       (C)   the removal of the Indenture Trustee.        
     (ii)   Notwithstanding anything to the contrary in this Agreement, the
Administrator shall not be obligated to, and shall not, (x) make any payments to
the Noteholders under the Transaction Documents, (y) except as provided in the
Transaction Documents, sell the Trust Estate or (z) take any other action that
the Issuer directs the Administrator not to take on its behalf.

     2.     Records. The Administrator shall maintain appropriate books of
account and records relating to services performed hereunder, which books of
account and records shall be accessible for inspection upon reasonable written
request by the Issuer, the Seller and the Indenture Trustee at any time during
normal business hours.

2003-1 Administration Agreement

2



--------------------------------------------------------------------------------



 



     3.     Compensation; Payment of Fees and Expenses. As compensation for the
performance of the Administrator’s obligations under this Agreement and as
reimbursement for its expenses related thereto, the Administrator shall be
entitled to receive $30,000 annually which shall be solely an obligation of the
Servicer. The Administrator shall pay all expenses incurred by it in connection
with its activities hereunder.

     4.     Independence of the Administrator. For all purposes of this
Agreement, the Administrator shall be an independent contractor and shall not be
subject to the supervision of the Issuer with respect to the manner in which it
accomplishes the performance of its obligations hereunder. Unless expressly
authorized by the Issuer, the Administrator shall have no authority to act for
or to represent the Issuer in any way (other than as permitted hereunder) and
shall not otherwise be deemed an agent of the Issuer.

     5.     No Joint Venture. Nothing contained in this Agreement (i) shall
constitute the Administrator and the Issuer as members of any partnership, joint
venture, association, syndicate, unincorporated business or other separate
entity, (ii) shall be construed to impose any liability as such on any of them
or (iii) shall be deemed to confer on any of them any express, implied or
apparent authority to incur any obligation or liability on behalf of the others.

     6.     Other Activities of the Administrator. Nothing herein shall prevent
the Administrator or its Affiliates from engaging in other businesses or, in its
sole discretion, from acting in a similar capacity as an Administrator for any
other Person even though such Person may engage in business activities similar
to those of the Issuer, the Owner Trustee or the Indenture Trustee.

     7.     Representations and Warranties of the Administrator. The
Administrator represents and warrants to the Issuer and the Indenture Trustee as
follows:



         (a)   Existence and Power. The Administrator is a corporation validly
existing and in good standing under the laws of its state of organization and
has, in all material respects, all power and authority to carry on its business
as now conducted. The Administrator has obtained all necessary licenses and
approvals in each jurisdiction where the failure to do so would materially and
adversely affect the ability of the Administrator to perform its obligations
under the Transaction Documents or affect the enforceability or collectibility
of the Receivables or any other part of the Collateral.      
     (b)   Authorization and No Contravention. The execution, delivery and
performance by the Administrator of the Transaction Documents to which it is a
party (i) have been duly authorized by all necessary action on the part of the
Administrator and (ii) do not contravene or constitute a default under (A) any
applicable law, rule or regulation, (B) its organizational documents or (C) any
material agreement, contract, order or other instrument to which it is a party
or its property is subject (other than violations which do not affect the
legality, validity or enforceability of any of such agreements and which,
individually or in the aggregate, would not materially and adversely affect the
transactions contemplated by, or the Administrator’s ability to perform its
obligations under, the Transaction Documents)

2003-1 Administration Agreement

3



--------------------------------------------------------------------------------



 





         (c)   No Consent Required. No approval or authorization by, or filing
with, any Governmental Authority is required in connection with the execution,
delivery and performance by the Administrator of any Transaction Document other
than (i) UCC filings, (ii) approvals and authorizations that have previously
been obtained and filings that have previously been made and (iii) approvals,
authorizations or filings which, if not obtained or made, would not have a
material adverse effect on the enforceability or collectibility of the
Receivables or any other part of the Collateral or would not materially and
adversely affect the ability of the Administrator to perform its obligations
under the Transaction Documents.            (d)   Binding Effect. Each
Transaction Document to which the Administrator is a party constitutes the
legal, valid and binding obligation of the Administrator enforceable against the
Administrator in accordance with its terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
receivership, conservatorship or other similar laws affecting the enforcement of
creditors’ rights generally and, if applicable, the rights of creditors of
limited liability companies from time to time in effect or by general principles
of equity.

     8.     Administrator Replacement Events; Termination of the Administrator.



         (a)   Subject to clauses (d) and (e) below, the Administrator may
resign its duties hereunder by providing the Issuer with at least sixty
(60) days’ prior written notice.            (b)   Subject to clauses (d) and
(e) below, the Issuer may remove the Administrator without cause by providing
the Administrator with at least sixty (60) days’ prior written notice.      
     (c)   The occurrence of any one of the following events (each, an
“Administrator Replacement Event”) shall also entitle the Issuer, subject to
Section 19 hereof, to terminate and replace the Administrator:



           (i)   any failure by the Administrator to deliver or cause to be
delivered any required payment to the Indenture Trustee for distribution to the
Noteholders, which failure continues unremedied for ten business days after
discovery thereof by a Responsible Officer of the Administrator or receipt by
the Administrator of written notice thereof from the Indenture Trustee or
Noteholders evidencing at least a majority of the aggregate principal amount of
the Outstanding Notes, voting together as a single class;        
     (ii)   any failure by the Administrator to duly observe or perform in any
material respect any other of its covenants or agreements in this Agreement,
which failure materially and adversely affects the rights of the Issuer or the
Noteholders, and which continues unremedied for 90 days after discovery thereof
by a Responsible Officer of the Administrator or receipt by the Administrator of
written notice thereof from the Indenture Trustee or Noteholders evidencing at
least a majority of the aggregate principal amount of the Outstanding Notes,
voting together as a single class;

2003-1 Administration Agreement

4



--------------------------------------------------------------------------------



 





           (iii)   any representation or warranty of the Administrator made in
any Transaction Document to which the Administrator is a party or by which it is
bound or any certificate delivered pursuant to this Agreement proves to have
been incorrect in any material respect when made, which failure materially and
adversely affects the rights of the Issuer or the Noteholders, and which failure
continues unremedied for 90 days after discovery thereof by a Responsible
Officer of the Administrator or receipt by the Administrator of written notice
thereof from the Indenture Trustee or Noteholders evidencing at least a majority
of the aggregate principal amount of the Outstanding Notes, voting together as a
single class (it being understood that any repurchase of a Receivable by VCI
pursuant to Section 3.3 of the Purchase Agreement, by the Seller pursuant to
Section 2.3 of the Sale and Servicing Agreement or by the Administrator pursuant
to Section 3.6 of the Sale and Servicing Agreement shall be deemed to remedy any
incorrect representation or warranty with respect to such Receivable); or      
       (iv)   the Administrator suffers a Bankruptcy Event;



      provided, however, that a delay in or failure of performance referred to
under clauses (i), (ii) or (iii) above for a period of 150 days will not
constitute an Administrator Replacement Event if such delay or failure was
caused by force majeure or other similar occurrence.



         (d)   If an Administrator Replacement Event shall have occurred, the
Issuer may, subject to Section 19 hereof, by notice given to the Administrator
and the Owner Trustee, terminate all or a portion of the rights and powers of
the Administrator under this Agreement, including the rights of the
Administrator to receive the annual fee for services hereunder for all periods
following such termination; provided, however, that such termination shall not
become effective until such time as the Issuer, subject to Section 19 hereof,
shall have appointed a successor Administrator in the manner set forth below.
Upon any such termination, all rights, powers, duties and responsibilities of
the Administrator under this Agreement shall vest in and be assumed by any
successor Administrator appointed by the Issuer, subject to Section 19 hereof,
pursuant to a management agreement between the Issuer and such successor
Administrator, containing substantially the same provisions as this Agreement
(including with respect to the compensation of such successor Administrator),
and the successor Administrator is hereby irrevocably authorized and empowered
to execute and deliver, on behalf of the Administrator, as attorney-in-fact or
otherwise, all documents and other instruments, and to do or accomplish all
other acts or things necessary or appropriate to effect such vesting and
assumption. Further, in such event, the Administrator shall use its commercially
reasonable efforts to effect the orderly and efficient transfer of the
administration of the Issuer to the new Administrator.            (e)   The
Issuer, subject to Section 19 hereof, may waive in writing any Administrator
Replacement Event by the Administrator in the performance of its obligations
hereunder and its consequences. Upon any such waiver of a past Administrator
Replacement Event, such Administrator Replacement Event shall cease to exist,
and any Administrator Replacement Event arising therefrom shall be deemed to

2003-1 Administration Agreement

5



--------------------------------------------------------------------------------



 



    have been remedied for every purpose of this Agreement. No such waiver shall
extend to any subsequent or other Administrator Replacement Event or impair any
right consequent thereon.

     9.     Action upon Termination or Removal. Promptly upon the effective date
of termination of this Agreement pursuant to Section 8, or the removal of the
Administrator pursuant to Section 8, the Administrator shall be entitled to be
paid by the Servicer all fees and reimbursable expenses accruing to it to the
date of such termination or removal.

     10.     Liens. The Administrator will not directly or indirectly create,
allow or suffer to exist any Lien on the Collateral other than Permitted Liens.

     11.     Notices. Any notice, report or other communication given hereunder
shall be in writing and addressed as follows:



  (a)   if to the Administrator, to:         VW Credit, Inc.
3800 Hamlin Road
Auburn Hills, Michigan 48326
Attention: General Counsel
Telephone: (248) 754-5000
Facsimile: (248) 754-5360         with a copy to:         Mayer, Brown, Rowe &
Maw
190 South LaSalle Street
Chicago, Illinois 60603
Attention: Stuart M. Litwin
Facsimile: (312) 701-7711
Confirmation No.: (312) 701-7373     (b)   if to the Issuer, to:        
Volkswagen Auto Loan Enhanced Trust 2003-1
c/o Deutsche Bank Trust Company Delaware
1011 Centre Road, Suite 200
Wilmington, Delaware 19805
Attention: Elizabeth Ferry
Telephone: (302) 636-3305
Facsimile: (302) 636-3222         with a copy to the Corporate Trust Office, and

2003-1 Administration Agreement

6



--------------------------------------------------------------------------------



 





      with a copy to:         Mayer, Brown, Rowe & Maw
190 South LaSalle Street
Chicago, Illinois 60603
Attention: Stuart M. Litwin
Facsimile: (312) 701-7711
Confirmation No.: (312) 701-7373     (c)   if to the Owner Trustee, to:        
Deutsche Bank Trust Company Delaware
1011 Centre Road, Suite 200
Wilmington, Delaware 19805
Attention: Elizabeth Ferry
Telephone: (302) 636-3305
Facsimile: (302) 636-3222         with a copy to the Corporate Trust Office    
(d)   if to the Indenture Trustee, to:         The Bank of New York
101 Barclay Street
Floor 8 West
New York, New York 10286
Attention: Asset Backed Securities Unit
Telephone: (212) 815-4389
Facsimile: (212) 815-2493

or to such other address as any party shall have provided to the other parties
in writing. Any notice required to be in writing hereunder shall be deemed given
if such notice is mailed by certified mail, postage prepaid or hand-delivered to
the address of such party as provided above.

     12.     Amendments.



          (a)   Any term or provision of this Agreement may be amended by the
Administrator without the consent of the Indenture Trustee, any Noteholder, the
Issuer or the Owner Trustee; provided that such amendment shall not, as
evidenced by an Opinion of Counsel delivered to the Indenture Trustee and the
Owner Trustee materially and adversely affect the interests of the Indenture
Trustee, the Noteholders or the Owner Trustee.             (b)   Any term or
provision of this Agreement may be amended by the Administrator but without the
consent of the Indenture Trustee, any Noteholder, the Issuer, the Owner Trustee
or any other Person to add, modify or eliminate any provisions as may be
necessary or advisable in order to enable the Seller, the Servicer or any of
their

2003-1 Administration Agreement

7



--------------------------------------------------------------------------------



 





    Affiliates to comply with or obtain more favorable treatment under any law
or regulation or any accounting rule or principle, it being a condition to any
such amendment that the Rating Agency Condition shall have been satisfied.      
      (c)   This Agreement may also be amended from time to time by the Issuer,
the Administrator and the Indenture Trustee, with the consent of the Holders of
Notes evidencing not less than a majority of the aggregate principal amount of
the Outstanding Notes, voting as a single class, for the purpose of adding any
provisions to or changing in any manner or eliminating any of the provisions of
this Agreement or of modifying in any manner the rights of the Noteholders. It
will not be necessary for the consent of Noteholders to approve the particular
form of any proposed amendment or consent, but it will be sufficient if such
consent approves the substance thereof. The manner of obtaining such consents
(and any other consents of Noteholders provided for in this Agreement) and of
evidencing the authorization of the execution thereof by Noteholders will be
subject to such reasonable requirements as the Indenture Trustee may prescribe,
including the establishment of record dates pursuant to the Note Depository
Agreement.             (d)   Prior to the execution of any such amendment, the
Administrator shall provide written notification of the substance of such
amendment to each Rating Agency and the Owner Trustee; and promptly after the
execution of any such amendment or consent, the Administrator shall furnish a
copy of such amendment or consent to each Rating Agency, the Owner Trustee and
the Indenture Trustee.             (e)   Prior to the execution of any amendment
to this Agreement, the Issuer, the Owner Trustee and the Indenture Trustee shall
be entitled to receive and conclusively rely upon an Opinion of Counsel stating
that the execution of such amendment is authorized or permitted by this
Agreement and that all conditions precedent to the execution and delivery of
such amendment have been satisfied. The Owner Trustee and the Indenture Trustee
may, but shall not be obligated to, enter into any such amendment which
adversely affects the Owner Trustee’s or the Indenture Trustee’s, as applicable,
own rights, duties or immunities under this Agreement.

     13.     Governing Law; Submission to Jurisdiction.



              (a)   THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL, SUBSTANTIVE LAWS OF THE STATE OF NEW YORK WITHOUT
REFERENCE TO THE RULES THEREOF RELATING TO CONFLICTS OF LAW AND THE OBLIGATIONS,
RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE
WITH SUCH LAWS.                 (b)   Each of the parties hereto hereby
irrevocably and unconditionally:



            (i)   submits for itself and its property in any legal action or
proceeding relating to this Agreement or any documents executed and delivered in
connection herewith, or for recognition and enforcement of any judgment in
respect thereof, to the nonexclusive general jurisdiction of the courts of the
State of New York,

2003-1 Administration Agreement

8



--------------------------------------------------------------------------------



 





      the courts of the United States of America for the Southern District of
New York and appellate courts from any thereof;               (ii)   consents
that any such action or proceeding may be brought in such courts and waives any
objection that it may now or hereafter have to the venue of such action or
proceeding in any such court or that such action or proceeding was brought in an
inconvenient court and agrees not to plead or claim the same;        
      (iii)   agrees that service of process in any such action or proceeding
may be effected by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, to such Person at its
address determined in accordance with Section 11 of this Agreement; and        
      (iv)   agrees that nothing herein shall affect the right to effect service
of process in any other manner permitted by law or shall limit the right to sue
in any other jurisdiction.

     14.     Headings. The section headings hereof have been inserted for
convenience of reference only and shall not be construed to affect the meaning,
construction or effect of this Agreement.

     15.     Counterparts. This Agreement may be executed in any number of
counterparts, each of which so executed shall be deemed to be an original, but
all of such counterparts shall together constitute but one and the same
instrument.

     16.     Severability of Provisions. If any one or more of the covenants,
agreements, provisions or terms of this Agreement shall be for any reason
whatsoever held invalid, then such covenants, agreements, provisions or terms
shall be deemed severable from the remaining covenants, agreements, provisions
or terms of this Agreement and shall in no way affect the validity or
enforceability of the other provisions of this Agreement.

     17.     Not Applicable to VCI in Other Capacities. Nothing in this
Agreement shall affect any obligation VCI may have in any other capacity.

     18.     Benefits of the Administration Agreement. Nothing in this
Agreement, expressed or implied, shall give to any Person other than the parties
hereto and their successors hereunder, the Owner Trustee, any separate trustee
or co-trustee appointed under Section 7.13 of the Indenture and the Noteholders,
any benefit or any legal or equitable right, remedy or claim under this
Agreement. For the avoidance of doubt, the Owner Trustee is a third party
beneficiary of this Agreement and is entitled to the rights and benefits
hereunder and may enforce the provisions hereof as if it were a party hereto.

     19.     Assignment. Each party hereto hereby acknowledges and consents to
the mortgage, pledge, assignment and grant of a security interest by the Issuer
to the Indenture Trustee pursuant to the Indenture for the benefit of the
Noteholders of all of the Issuer’s rights under this Agreement. In addition, the
Administrator hereby acknowledges and agrees that for so long as any Notes are
outstanding, the Indenture Trustee will have the right to exercise all

2003-1 Administration Agreement

9



--------------------------------------------------------------------------------



 



waivers and consents, rights, remedies, powers, privileges and claims of the
Issuer under this Agreement.

     20.     Nonpetition Covenant. Each party hereto agrees that, prior to the
date which is one year and one day after payment in full of all obligations of
each Bankruptcy Remote Party in respect of all securities issued by any
Bankruptcy Remote Party (i) such party shall not authorize any Bankruptcy Remote
Party to commence a voluntary winding-up or other voluntary case or other
proceeding seeking liquidation, reorganization or other relief with respect to
such Bankruptcy Remote Party or its debts under any bankruptcy, insolvency or
other similar law now or hereafter in effect in any jurisdiction or seeking the
appointment of an administrator, a trustee, receiver, liquidator, custodian or
other similar official with respect to such Bankruptcy Remote Party or any
substantial part of its property or to consent to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other proceeding commenced against such Bankruptcy Remote Party, or to make a
general assignment for the benefit of, its creditors generally, any party hereto
or any other creditor of such Bankruptcy Remote Party, and (ii) none of the
parties hereto shall commence or join with any other Person in commencing any
proceeding against such Bankruptcy Remote Party under any bankruptcy,
reorganization, liquidation or insolvency law or statute now or hereafter in
effect in any jurisdiction.

     21.     Limitation of Liability. Notwithstanding anything contained herein
to the contrary, this Agreement has been executed and delivered by Deutsche Bank
Trust Company Delaware, not in its individual capacity but solely as Owner
Trustee, and in no event shall it have any liability for the representations,
warranties, covenants, agreements or other obligations of the Issuer hereunder
or under the Notes or any of the other Transaction Documents or in any of the
certificates, notices or agreements delivered pursuant thereto, as to all of
which recourse shall be had solely to the assets of the Issuer. Under no
circumstances shall the Owner Trustee be personally liable for the payment of
any indebtedness or expense of the Issuer or be liable for the breach or failure
of any obligations, representation, warranty or covenant made or undertaken by
the Issuer under the Transaction Documents. For the purposes of this Agreement,
in the performance of its duties or obligations hereunder, the Owner Trustee
shall be subject to, and entitled to the benefits of, the terms and provisions
of Articles VI, VII and VIII of the Trust Agreement.

[SIGNATURES ON NEXT PAGE]

2003-1 Administration Agreement

10



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Agreement to be duly
executed and delivered as of the day and year first above written.

    VOLKSWAGEN AUTO LOAN ENHANCED
TRUST 2003-1

By: Deutsche Bank Trust Company Delaware, not
in its individual capacity but solely as Owner
Trustee

By:   /s/ Eileen M. Hughes

--------------------------------------------------------------------------------

Name: Eileen M. Hughes
Title: Vice President

2003-1 Administration Agreement

S-1



--------------------------------------------------------------------------------



 

    VW CREDIT, INC., as Administrator     By: /s/ Kevin Kelly

--------------------------------------------------------------------------------

Name: Kevin Kelly
Title: President     By: Allen L. Strang

--------------------------------------------------------------------------------

Name: Allen L. Strang
Title: Secretary

2003-1 Administration Agreement

S-2



--------------------------------------------------------------------------------



 

    THE BANK OF NEW YORK, as Indenture Trustee   By: /s/ John Bobko

--------------------------------------------------------------------------------

Name: John Bobko
Title: Assistant Vice President

2003-1 Administration Agreement

S-3



--------------------------------------------------------------------------------



 



Joinder of Servicer:

VW CREDIT, INC., as Servicer, joins in this Agreement solely for purposes of
Section 3.

    VW CREDIT, INC., as Servicer   By: /s/ Kevin Kelly

--------------------------------------------------------------------------------

Name: Kevin Kelly
Title: President   By: Allen L. Strang

--------------------------------------------------------------------------------

Name: Allen L. Strang
Title: Secretary

2003-1 Administration Agreement

S-4